Order entered June 12, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00173-CV

                  HICKS ACQUISITION COMPANY II INC., Appellant

                                               V.

                    R.R. DONNELLEY & SONS COMPANY, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-03679-CV

                                           ORDER
       On May 9, 2014, we abated this appeal to allow the parties to finalize a settlement

agreement.   By motion filed June 11, 2014, the parties inform us they have finalized the

settlement and move to dismiss the appeal. Accordingly, we REINSTATE the appeal. The

motion to dismiss will be determined separately.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE